Citation Nr: 1017355	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-31 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by constant tremors.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the feet.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
erectile dysfunction, secondary to Type I diabetes mellitus.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Kirsten E. Wold, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board observes that the Veteran is represented in this 
appeal by a private attorney.  Review of the claims file, 
however, fails to reveal that this attorney has either 
supplied comment, and or argument, concerning his case.  She 
is welcome to do so.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2005 rating decision, the RO denied the 
Veteran's claims seeking service connection for, in pertinent 
part, constant tremors, peripheral neuropathy of the feet, 
erectile dysfunction, and coronary artery disease.  The 
Veteran was notified of this decision in November 2005.  
After submitting a notice of disagreement to these four 
denied claims in January 2006, the RO issued the Veteran a 
statement of the case (SOC) in November 2006.  The Veteran 
however, did not, by the submission of a timely substantive 
appeal, perfect appeals to these denied claims.  As such, the 
October 2005 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002).


In a May 2007 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the previously denied claims for service connection.  The 
Veteran thereafter perfected appeals to the denial of these 
claims.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) set forth 
the requirements for notification of the evidence and 
information that is necessary to reopen a claim and what is 
necessary to establish the underlying claim for the benefit 
sought.

Here, the Veteran, prior to the issuance of the May 2007 
rating decision by the RO, was not advised that his instant 
claims had been previously denied and were final, nor was he 
informed why his claims had been denied (i.e., because the 
claimed conditions were not shown to have been incurred in or 
aggravated by military service or that they were not found to 
be secondary to a service-connected disability).

Because the terms "new" and "material" in a new and 
material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  See Kent, 20 Vet. App. at 9-10.  As noted 
above, the record reflects, however, that the Veteran has not 
been provided either sufficient or accurate notice compliant 
with Kent in response to his claims to reopen.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with 
a notice letter in connection with his 
application to reopen his claims for 
service connection for a disability 
manifested by constant tremors, 
peripheral neuropathy of the feet, 
erectile dysfunction, and coronary artery 
disease.  The letter should:  (1) inform 
him of the information and evidence that 
is necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
and (3) inform him about the information 
and evidence he is expected to provide.  
The Veteran should be provided with the 
definition of "new and material 
evidence" under 38 C.F.R. § 3.156(c) and 
informed as to what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient 
in the previous October 2005 denial of 
his claims.  See Kent supra.

2.  Then, the issues of whether new and 
material evidence has been received to 
reopen claims for service connection for 
a disability manifested by constant 
tremors, peripheral neuropathy of the 
feet, erectile dysfunction, and coronary 
artery disease should be readjudicated.  
If the determination of any or all of 
these claims remains unfavorable, the 
Veteran and his attorney must be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond before this case is returned to 
the Board, if in order.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


